PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/211,300
Filing Date: 15 Jul 2016
Appellant(s): KAWAI et al.



__________________
Mr. Stephen J. Pachol
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 January 2021 taking appeal from the Office Action dated 18 September 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10, 12, 14-17, 20, 24, and 29-33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Claims 1-10, 14-17, 20, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice (U.S. Patent Application No. 20160151603) in view of Earles (U.S. Patent Application No. 20070100595), Walkingstick (U.S. Patent Application Publication No. 20140274406), Tran (U.S. Patent Application Publication No. 20130095459) and Hunter (U.S. Patent Application Publication No. 20080311968).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice (U.S. Patent Application No. 20160151603) in view of Earles (U.S. Patent Application No. 20070100595), Walkingstick (U.S. Patent Application Publication No. 20140274406), Tran (U.S. Patent Application Publication No. 20130095459) and Hunter (U.S. Patent Application Publication No. 20080311968) as applied to claim 1 above, and further in view of Goad (U.S. Patent Application No. 20110137818). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice (U.S. Patent Application No. 20160151603) in view of Earles (U.S. Patent Application No. 20070100595), Walkingstick (U.S. Patent Application Publication No. 20140274406), Tran (U.S. Patent Application Publication No. 20130095459) and Hunter (U.S. Patent Application Publication No. 20080311968) as applied to claim 1 above, and further in view of Utter (U.S. Patent Application Publication No. 20130141235)

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
None.


(2) Response to Argument
The Response to Argument will follow the order of arguments presented by the Appellant. In the Appeal Brief dated 1/25/2021, Appellant makes the following arguments:

35 U.S.C. 101 Arguments
(2)(A)	The claims are specifically directed to an improvement in computer functionality, and thus integrate the judicial exception into practical application. Specifically, the claims recite “wherein the activity information includes positional information associated with a position of the user… the preference information of the user is determined based on the positional information… and the privilege information includes a privilege associated with a game item in a game application installed on the hand-held device,” which provide an improvement because they improve the manner in which Quality of Life (QOL) information is integrated in a game application [Appeal Brief Pg. 18-20].

Regarding (2)(A), Examiner respectfully disagrees. Examiner first notes that the Step 2A Prong Two, or the search for practical application, is an analysis of additional elements. As seen in previous correspondences, limitations that recite acquiring, performing, storing, updating, calculating, modifying, providing, and determining are interpreted as reciting a process that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The above-mentioned limitations related to Appellant’s argument are part of the abstract idea, and thus do not integrate the abstract idea into practical application. Additional elements in the claims include data transmission, video gaming, servers, devices, storage devices, processors, and memories. Data transmission simply introduces insignificant extra-solution activity to the claim language. Video gaming generally links the abstract idea to a field of use or technological environment which the judicial exception may be applied. The above-listed physical component are recited at a high level of generality such that they amount to no more than mere 
	Assuming arguendo that the above-argued limitation are not part of the abstract idea, Examiner respectfully points to MPEP 2106.05(a) which states “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” Applicant’s Specification does not provide any description of the alleged improvement over existing systems or a technological problem which the present invention solves. 
Finally, Examiner respectfully submits that the alleged improvement is not an improvement to the functioning of a computer or to any other technology. The integration of Quality of Life measurements into a video gaming platform does not physically improve the video gaming platform and is not a technological solution to a technological problem. If anything, the alleged improvement is an improvement to the abstract idea and not to the function of a computer or to any other technology.  
It is for at least the reasons discussed above that the abstract idea is not integrated into practical application.

(2)(B)	The claims recite significantly more than the abstract idea because they are directed to improvement in existing technological processes similar to the claims of Bascom. Specifically, the claims solve problems related to determining whether a particular user is in a specific location, where the location may be a venue associated with improving QOL by calculating activity information from 

Regarding (2)(B), Examiner again notes that this analysis is one of additional elements. See the list of additional elements in argument (2)(A) above. Data transmission and output have been recognized by the courts as well-understood, routine, and conventional functions. Video games are well-known in the art as demonstrated by references cited in the 35 USC 101 section above. The systems, devices, server, storage device, processor, and memory are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, none of the additional elements recite “significantly more” than the abstract idea.
	Applicant specifically references limitations that recite calculating activity information from positional information and calculating preference information from activity information. Examiner respectfully submits that these limitations are interpreted part of the abstract idea. Thus, they cannot provide “significantly more” than the abstract idea under Step 2B.
Examiner also respectfully submits that Appellant fails to identify how this is an improvement over existing technologies and the Specification does not make up for such deficiencies in the argument. Additionally, the alleged improvement is not an improvement to the functioning of a computer or to any other technology. Calculating activity information from positional information and calculating preference information from activity information is not a technological solution to a technological problem. Thus, the additional elements do not provide an inventive concept.
Finally, regarding Appellant’s arguments analogizing the present claims to those of Bascom, Examiner notes that the claims of Bascom were determined to be eligible because they presented a Bascom are not the same or similar to the present claims. Additionally, as discussed above, the additional elements of the present claims do not recite an improvement, and therefore do not amount to significantly more than the abstract idea.
It is for at least the reasons discussed above that the claims do not recite significantly more than the judicial exception.

(2)(C)	The Office Action’s classification of claim features as generic, well-understood, or conventional fails to meet the requirements set forth by Berkheimer [Appeal Brief Pg. 22].

Regarding (2)(C), Examiner respectfully disagrees. Sufficient evidence to meet the requirements of Berkheimer was met by the citation to applicable case law. Specifically, see Pg. 7 of the Final Office Action dated 9/18/2020. Thus, Examiner respectfully submits that the requirements set forth by Berkheimer have been met.

35 U.S.C. 103 Arguments
(2)(D) 	Tran does not calculate preference information based on user location [Appeal Brief Pg. 23-25]

Regarding (2)(D), Examiner respectfully disagrees. Tran teaches determining user habits, which are interpreted as preference information [P 15, 467-471]. For example, Tran teaches determining exercise habits, which, under broadest reasonable interpretation, are preferences based on definitions provided by Appellant’s Specification.  Specifically, the present Specification recites the following:
be information in any format indicating hobby or preference of the user. In the present embodiment, the preference information represents a genre determine to be of interest of the user, among a plurality of 55 FNP2656WOP5USgenres (items). Examples of the plurality of genres include physical exercise, health, cosmetics, fashion, music, movies, news, cooking, meal, pet, game, and the like. Although details will be described later, the hand-held terminal 5 stores, in advance, a table showing the association between location (facility) and the genre described above. When the user is determined to have stayed at a specific location (facility), the hand-held terminal 5 specifies a genre associated with the location in the table. For example, in the table, the genres of "physical exercise" and "health" are associated with gymnasium. Thus, when the user stops by at the gymnasium, the preference information representing "physical exercise" and "health" is calculated (generated).” 

Additionally, Tran teaches that the user habits are determined based on GPS data, locations, or movements [P 15, 469, 475]. Thus, Tran teaches calculating preference data based on a user location. 

(2)(E) 	Earles and Walkingstick do not modify privilege information based on (a) the sleep information, (b) an activity level included in the activity information, and (c) a preference of a user [Appeal Brief Pg. 25-27].

Regarding (2)(E), Examiner respectfully submits that the combination of Shouldice, Earles, and Walkingstick was relied on to teach the above mentioned limitation. The Examiner interprets rewards or reward points as privilege, and thus interprets continual distribution of points or rewards (i.e. point/reward accrual) as modifying the privilege information over time. Specifically, Shouldice teaches continually rewarding users with points based on sleep habits, which is interpreted as modifying 
Examiner also respectfully notes that the present rejection is a 35 USC 103 rejection rather than a 35 USC 102. The rejection is over a combination of references. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references. Each element of the above mentioned limitation has been found in the art, albeit in separate references. However, the combination of references has been properly supported with obviousness statement in previous correspondences. Thus, Examiner respectfully submits that the combination of references teaches the above-mentioned limitation.

(2)(F)	Shouldice does not calculate an index and then perform an evaluation of the user using the calculated index as recited in dependent claim 4 [Appeal Brief Pg. 26-28]

Regarding (2)(F), Examiner respectfully disagrees. As discussed in previous Office Actions, Shouldice teaches evaluating user sleep by generating a sleep score from sensor data by calculating values for sleep factors [P 99, 105, 208, 232, 243, Fig. 25A]. The sleep scores and factor values may be interpreted, under broadest reasonable interpretation, as an index regarding health. The claim, as written, recites “calculate an index regarding health of the user on the basis of the acquired data, and perform the evaluation by using the calculated index.” Examiner respectfully submits that the calculated 

(2)(G)	Earles and Utter do not compare results before and after providing service data to a terminal or a service related to recommendation information as recited in dependent claim 24 [Appeal Brief Pg. 29-34].

Regarding (2)(G), Examiner respectfully disagrees. Earles teaches comparing results of biometric screenings to prior results including baseline data [P 6, 69, 98-103]. Earles also teaches that this is done in conjunction with a behavior improvement plan, which includes recommended behaviors. The recommended behaviors provided to the user are interpreted as service data or a service related to recommendation information. One of ordinary skill in the art would understand that the baseline measurement is taken before the provision of services (i.e. behavior recommendations) related to the behavior improvement plan. This is supported by Earles such as in P 39. Thus, Earles teaches comparing results before and after providing service data or recommendation information when considered under broadest reasonable interpretation. 

(2)(H)	Hunter does not update a flag in game data, let alone update the flag in game data so as to advance a game application as recited in dependent claim 29 [Appeal Brief Pg. 34-36].

Regarding (2)(H), Examiner respectfully disagrees. Hunter teaches providing users with special abilities of bonuses within a video game [P 77-79, 83-85], which is interpreted as updating a flag in a game to advance a game application. Examiner respectfully submits that video game flags are not defined in Appellant’s Specification. Additionally, Applicant specifically argues that “Hunter does not 

Respectfully submitted,
/RACHEL F DURNIN/Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.